DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

2.	The references cited in the information disclosure statements (IDS) filed on 02/25/2020 have been considered by the examiner. An initialed and dated copy of Applicant’s IDS form 1449, is attached to the instant Office action.

Claim Rejections - 35 USC § 112

3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 2, lines 2-3: limitation “the second driving element” is unclear and lacks antecedent basis. Regarding claim 3 is rejected based on their dependent status from claim 2.
Regarding claim 3, line 3: limitation “wiring” is unclear and lacks antecedent basis.



Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
4.1.	Claims 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over HOSAKA et al. (JP-2018017790) hereinafter HOSAKA in view of Aoki et al. 
(US 5774100) hereinafter Aoki.

Regarding claim 1: HOSAKA discloses an electro-optical device comprising: a first wiring substrate (20) on which a first driving element (22) is mounted; a second wiring substrate (30) disposed to overlap the first wiring substrate; a first terminal group (120) electrically connected to the first wiring substrate (20) and including a first terminal electrically connected to the first driving element (22); a second terminal group (130) electrically connected to the second wiring substrate (30) and including a second terminal electrically connected to the first terminal (at least by power supply and synchronization [0029], machine translation). HOSAKA is silent with respect to a monitor unit provided on the second wiring substrate and electrically connected to the second terminal.
Aoki discloses a monitor unit (52) provided on the substrate and electrically connected through conductive line (shown in fig. 3), to the internal circuit 9.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of HOSAKA a monitor unit provided on the second wiring substrate and electrically connected to the 

Regarding claims 2 and 7: HOSAKA, as modified by the teaching of Aoki, discloses the electro-optical device having all of the claimed features as discussed above with respect to claim 1, [claim 2] wherein the monitor unit (52 Aoki) is not electrically connected to the second driving element  (8 Aoki)  and (32 HOSAKA) mounted on the second wiring substrate (30); [claim 7] an electronic apparatus (projector [0037], HOSAKA) comprising the electro-optical device according to claim 1.

4.2.	 Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over HOSAKA in view of Aoki, as applied to claims 2 and 1 respectively above, and further in view of  Kim (2013/0037803) hereinafter Kim.

Regarding claim 3: HOSAKA, as modified by the teaching of Aoki, discloses the electro-optical device having all of the claimed features as discussed above with respect to claim 2, wherein the second wiring substrate (30 HOSAKA) is provided with wiring electrically connecting the second driving element (32) mounted on the second wiring substrate (30) and the monitor unit (8 Aoki) and (32 HOSAKA). It doesn’t explicitly teach that a disconnection portion at which wiring electrically connecting the second driving element and the monitor unit is disconnected.
KiM discloses the wiring substrate (100) is provided with a disconnection portion (F1...Fn) at which wiring electrically connecting the Internal circuit element (110) mounted on the substrate device (100) and the monitor unit (MP1...MPn) is disconnected.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of HOSAKA and Aoki a disconnection portion at which wiring electrically connecting the second driving element and the monitor unit is disconnected, as taught by Kim in order to test electrical characteristics of the internal circuit, as taught by Kim (Abstract).


 Further, it has been held in re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (that rearrangement of parts is an obvious matter of design choice).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of HOSAKA and Aoki the monitor unit is disposed closer to the second terminal group than other monitor units electrically connected to the second driving element in order to test electrical characteristics of the internal circuit, and since it has been held in re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); In re Kuhle, 526 F.2d 553, 188 USPQ 7 
(CCPA 1975).

4.3.	 Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over HOSAKA in view of Aoki, as applied to claim 1 above, and further in view of  YOSHII 
(JP 2018128499) hereinafter YOSHII (Applicant provided in the BACKGROUND section. US 2018/0224676 is used only as an English language translation).

Regarding claim 4: HOSAKA, as modified by the teaching of Aoki, discloses the electro-optical device having all of the claimed features as discussed above with respect to claim 1. It doesn’t explicitly teach that a connecting portion configured to electrically 
YOSHII discloses a connecting portion (LCCOM, VSSY, VDDY, FIG. 7) configured to electrically connect the first terminal (31) and the second terminal (32), wherein the connecting portion is provided in a layer below a layer in which the first terminal and the second terminal are provided (shown in fig. 8).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of HOSAKA and Aoki a connecting portion configured to electrically connect the first terminal and the second terminal, wherein the connecting portion is provided in a layer below a layer in which the first terminal and the second terminal are provided, as taught by YOSHII in order to provide a power source supplying terminal, as taught by YOSHII [0061-0062].

4.4.	 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over HOSAKA in view of Aoki, as applied to claim 1 above, and further in view of  YOSHII 
(US 2018/0224676 is used as an English language translation) and in view of Kim.

Regarding claim 6: HOSAKA, as modified by the teaching of Aoki, discloses the electro-optical device having all of the claimed features as discussed above with respect to claim 1, wherein the first terminal group (120) comprises a third terminal electrically connected to the first driving element (22), the second terminal group (130) includes a fourth terminal, and the second wiring circuit, fig.1. It doesn’t explicitly teach:
1) fourth terminal electrically connected to the third terminal; and
2) the second wiring circuit includes another monitor unit electrically connected to the fourth terminal.
YOSHII discloses a connecting portion (LCCOM, VSSY, VDDY, FIG. 7) configured to electrically connect the first terminal (31) and the second terminal (32).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of HOSAKA and 
KiM discloses another monitor unit (MP1...MPn) electrically connecting the Internal circuit element (110) mounted on the substrate device (100).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the invention of HOSAKA, Aoki and Kim the second wiring circuit includes another monitor unit electrically connected to the fourth terminal, as taught by Kim in order to test electrical characteristics of the internal circuit, as taught by Kim (Abstract).

Conclusion 

5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 2017/0184903,		US 2018/0031937 
Applicants are directed to consider additional pertinent prior are included on the Noticeof References Cited (PTOL- 892) attached herewith. 


6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURIY SEMENENKO whose telephone number is (571)272-6106. The examiner can normally be reached on Monday-Friday from
 7:00 AM to 4:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy J. Dole can be reached on (571)-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/YURIY SEMENENKO/           Primary Examiner, Art Unit 2848